Case 6:18-cv-06114-RTD Document 92                  Filed 08/17/21 Page 1 of 1 PageID #: 517



                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

HAPPY STOMPINGBEAR                                                                         PLAINTIFF


v.                                      Case No. 6:18-cv-06114


LARRY REED and GUNNER PRITCHARD                                                        DEFENDANTS

                                            JUDGMENT

        On August 16, 2021, the Court held a jury trial to hear the claims brought by Plaintiff Happy

Stompingbear against Defendants Larry Reed and Gunner Pritchard. Eight jurors heard Plaintiff’s case and

issued a unanimous verdict in favor of Defendants Larry Reed and Gunner Pritchard. Accordingly,

Plaintiff’s claims are hereby DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED this 17th day of August 2021.



                                                /s/Robert T. Dawson
                                                ROBERT T. DAWSON
                                                SENIOR U.S. DISTRICT JUDGE
